DETAILED ACTION
	This application has been examined. Claims 2-14 are pending. Claim 1 is cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	 This application claims benefits of priority from Provisional Application  61/092332 filed August 27,2008.
 	The effective date of the claims described in this application is August 27,2008. 

Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.

  

Allowable Subject Matter

Claims 2-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 	 The provision for --- a document management method, comprising:
identifying, for an electronic mail message in a computer user’s electronic mail in box, text in a subject line of the electronic mail message that identifies a project for which a document management system stores documents, the identifying occurring in response to the computer user selecting the electronic mail message in an e-mail application;
obtaining, from the document management system and in response to identifying the project by matching the text in the subject line to a project ID for the project stored with the document management system, meta data that describes the identified project;
displaying concurrently, to the user and with the electronic mail system, in response to obtaining the meta data: 
in a first displayed pane of the e-mail application, the subject line of the electronic mail message along with subject lines of other electronic mail messages in the user’s electronic mail in box, 
in a second displayed pane of the e-mail application, the meta data from the document management system that describes the identified project and that was obtained in response to identifying the project from the text in the subject line, and 
a user-selectable item whose selection by the user launches an extension of the document management system to show additional meta data about the project;
receiving a user selection of the user-selectable item;
in response to receiving the user selection, changing a display of the electronic mail system to show, in a third displayed pane of the e-mail application that is distinct from the first and second panes, content from the extension of the document management system, wherein the shown content comprises the additional meta data about the project that was not included in the electronic mail message, a list of documents that the document management system associates with the project, or both; and
receiving a user selection of a docket control displayed to the user, and in response to receiving the user selection, displaying a docket for the identified project that includes deadlines for the project
---   wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  


 	The Examiner finds particular novelty in the method capabilities as described in the Applicant Specification  (page 11 paragraph 32,page 14 paragraph 38, page 17 paragraph 44, page 18 paragraphs 46-47, page 21 paragraph 52) wherein the said method is identifying, for an electronic mail message in a computer user’s electronic mail in box, text in a subject line of the electronic mail message that identifies a project for which a document management system stores documents, the identifying occurring in response to the computer user selecting the electronic mail message in an e-mail application; and furthermore obtaining, from the document management system and in response to identifying the project by matching the text in the subject line to a project ID for the project stored with the document management system, meta data that describes the identified project; and furthermore displaying concurrently, to the user and with the electronic mail system, in response to obtaining the meta data: in a first displayed pane of the e-mail application, the subject line of the electronic mail message along with subject lines of other electronic mail messages in the user’s electronic mail in box, in a second displayed pane of the e-mail application, the meta data from the document management system that describes the identified project and that was obtained in response to identifying the project from the text in the subject line, and a user-selectable item whose selection by the user launches an extension of the document management system to show additional meta data about the project; and furthermore receiving a user selection of the user-selectable item; and furthermore in response to receiving the user selection, changing a display of the electronic mail system to show, in a third displayed pane of the e-mail application that is distinct from the first and second panes, content from the extension of the document management system, wherein the shown content comprises the additional meta data about the project that was not included in the electronic mail message, a list of documents that the document management system associates with the project, or both; and furthermore receiving a user selection of a docket control displayed to the user, and in response to receiving the user selection, displaying a docket for the identified project that includes deadlines for the project.
looking at the user’s in box to identify what incoming messages to the user are about, so as to allow the user to navigate to a project that is pointed to by an incoming email message. Lipman Paragraph 68 disclosed that when a message is sent to "Ford vs. Georgia" the message is actually sent to lkjas932874fwfs@domain.com, and it is filed in the correspondence folder of the user's matter file. Lipman Paragraph 92, Paragraph 94 disclosed when an email is received in a matter folder then the user may be notified of the said received email.  The Examiner notes that the matter regarding “Ford vs. Georgia” indicates what the incoming messages are about, and further lead the recipient to the matter folder containing related documents regarding the same matter of “Ford vs. Georgia”. However Lipman does not disclose identifying, for an electronic mail message in a computer user’s electronic mail in box, text in a subject line of the electronic mail message that identifies a project for which a document management system stores documents, the identifying occurring in response to the computer user selecting the electronic mail message in an e-mail application; and furthermore obtaining, from the document management system and in response to identifying the project by matching the text in the subject line to a project ID for the project stored with the document management system, meta data that describes the identified project; and furthermore displaying concurrently, to the user and with the electronic mail system, in response to obtaining the meta data: in a first displayed pane of the e-mail application, the subject line of the electronic mail message along with subject lines of other electronic mail messages in the user’s electronic mail in box, in a second displayed pane of the e-mail application, the meta data from the document management system that describes the identified project and that was obtained in response to identifying the project from the text in the subject line, and a user-selectable item whose selection by the user launches an extension of the document management system to show additional meta data about the project; and furthermore receiving a user selection of the user-selectable item; and furthermore in response to receiving the user selection, changing a display of the electronic mail system to show, in a third displayed pane of the e-mail application that is distinct from the first and second panes, content from the extension of the document management system, wherein the shown content comprises the additional meta data about the project that was not included in the electronic mail message, a list of documents that the document management system associates with the project, or both; and furthermore receiving a user selection of a docket control displayed to the user, and in response to receiving the user selection, displaying a docket for the identified project that includes deadlines for the project.
Riley Paragraph 169 disclosed wherein the user may be able to link an e-mail item to a project record by performing the following sequence of actions: the user locates the e-mail item on a list in the E-mail module; the user moves the cursor over the e-mail item; the user clicks the item and holds the button down to begin dragging the item; while dragging the item, the user moves the cursor over the module selection button for a Projects module and pauses; after a moment, the button is activated and the GUI switches to show a view of the Projects module. However Riley does not identifying, for an electronic mail message in a computer user’s electronic mail in box, text in a subject line of the electronic mail message that identifies a project for which a document management system stores documents, the identifying occurring in response to the computer user selecting the electronic mail message in an e-mail application; and furthermore obtaining, from the document management system and in response to identifying the project by matching the text in the subject line to a project ID for the project stored with the document management system, meta data that describes the identified project; and furthermore displaying concurrently, to the user and with the electronic mail system, in response to obtaining the meta data: in a first displayed pane of the e-mail application, the subject line of the electronic mail message along with subject lines of other electronic mail messages in the user’s electronic mail in box, in a second displayed pane of the e-mail application, the meta data from the document management system that describes the identified project and that was obtained in response to identifying the project from the text in the subject line, and a user-selectable item whose selection by the user launches an extension of the document management system to show additional meta data about the project; and furthermore receiving a user selection of the user-selectable item; and furthermore in response to receiving the user selection, changing a display of the electronic mail system to show, in a third displayed pane of the e-mail application that is distinct from the first and second panes, content from the extension of the document management system, wherein the shown content comprises the additional meta data about the project that was not included in the electronic mail message, a list of documents that the document management system associates with the project, or both; and furthermore receiving a user selection of a docket control displayed to the user, and in response to receiving the user selection, displaying a docket for the identified project that includes deadlines for the project.

Schiller Paragraph 21 disclosed adding or manipulating the data within or associated with the docketing databases, including adding cases, docket entries, and diary entries, as well as formulating queries and reports. Schiller Paragraph 29 disclosed wherein the case management system may interface with a conventional electronic mail system to monitor and receive electronic mail notifications from the CM/ECF system.  However Schiller does not disclose identifying, for an electronic mail message in a computer user’s electronic mail in box, text in a subject line of the electronic mail message that identifies a project for which a document management system stores documents, the identifying occurring in response to the computer user selecting the electronic mail message in an e-mail application; and furthermore obtaining, from the document management system and in response to identifying the project by matching the text in the subject line to a project ID for the project stored with the document management system, meta data that describes the identified project; and furthermore displaying concurrently, to the user and with the electronic mail system, in response to obtaining the meta data: in a first displayed pane of the e-mail application, the subject line of the electronic mail message along with subject lines of other electronic mail messages in the user’s electronic mail in box, in a second displayed pane of the e-mail application, the meta data from the document management system that describes the identified project and that was obtained in response to identifying the project from the text in the subject line, and a user-selectable item whose selection by the user launches an extension of the document management system to show additional meta data about the project; and furthermore receiving a user selection of the user-selectable item; and furthermore in response to receiving the user selection, changing a display of the electronic mail system to show, in a third displayed pane of the e-mail application that is distinct from the first and second panes, content from the extension of the document management system, wherein the shown content comprises the additional meta data about the project that was not included in the electronic mail message, a list of documents that the document management system associates with the project, or both; and furthermore receiving a user selection of a docket control displayed to the user, and in response to receiving the user selection, displaying a docket for the identified project that includes deadlines for the project.

 	Karlson Paragraph 62 disclosed wherein document reminder system may be scheduled to check, one or more times per day, a document reminder database created by the document reminder system. When a document reminder is identified as needing attention, the document reminder system retrieves the appropriate reminder message and also retrieves the appropriate document or reference copy and additional documents, if any, identified by the user as pertinent to the task at hand. However Karlson does not disclose identifying, for an electronic mail message in a computer user’s electronic mail in box, text in a subject line of the electronic mail message that identifies a project for which a document management system stores documents, the identifying occurring in response to the computer user selecting the electronic mail message in an e-mail application; and furthermore obtaining, from the document management system and in response to identifying the project by matching the text in the subject line to a project ID for the project stored with the document management system, meta data that describes the identified project; and furthermore displaying concurrently, to the user and with the electronic mail system, in response to obtaining the meta data: in a first displayed pane of the e-mail application, the subject line of the electronic mail message along with subject lines of other electronic mail messages in the user’s electronic mail in box, in a second displayed pane of the e-mail application, the meta data from the document management system that describes the identified project and that was obtained in response to identifying the project from the text in the subject line, and a user-selectable item whose selection by the user launches an extension of the document management system to show additional meta data about the project; and furthermore receiving a user selection of the user-selectable item; and furthermore in response to receiving the user selection, changing a display of the electronic mail system to show, in a third displayed pane of the e-mail application that is distinct from the first and second panes, content from the extension of the document management system, wherein the shown content comprises the additional meta data about the project that was not included in the electronic mail message, a list of documents that the document management system associates with the project, or both; and furthermore receiving a user selection of a docket control displayed to the user, and in response to receiving the user selection, displaying a docket for the identified project that includes deadlines for the project.
 	Piasecki US 20070136373 Paragraph 11, Paragraph 54  disclosed wherein a display matrix shows the status of all IP assets and IP filings grouped into a portfolio so identifying, for an electronic mail message in a computer user’s electronic mail in box, text in a subject line of the electronic mail message that identifies a project for which a document management system stores documents, the identifying occurring in response to the computer user selecting the electronic mail message in an e-mail application; and furthermore obtaining, from the document management system and in response to identifying the project by matching the text in the subject line to a project ID for the project stored with the document management system, meta data that describes the identified project; and furthermore displaying concurrently, to the user and with the electronic mail system, in response to obtaining the meta data: in a first displayed pane of the e-mail application, the subject line of the electronic mail message along with subject lines of other electronic mail messages in the user’s electronic mail in box, in a second displayed pane of the e-mail application, the meta data from the document management system that describes the identified project and that was obtained in response to identifying the project from the text in the subject line, and a user-selectable item whose selection by the user launches an extension of the document management system to show additional meta data about the project; and furthermore receiving a user selection of the user-selectable item; and furthermore in response to receiving the user selection, changing a display of the electronic mail system to show, in a third displayed pane of the e-mail application that is distinct from the first and second panes, content from the extension of the document management system, wherein the shown content comprises the additional meta data about the project that was not included in the electronic mail message, a list of documents that the document management system associates with the project, or both; and furthermore receiving a user selection of a docket control displayed to the user, and in response to receiving the user selection, displaying a docket for the identified project that includes deadlines for the project.

 Foresti US 20070016613 Paragraph 14, Paragraph 83 disclosed wherein the attachment filter receives emails, and for each email generates a metadata file and one or more content files. The metadata and content files are provided to the message & file control server for storage, indexing and further processing. However Foresti does not disclose identifying, for an electronic mail message in a computer user’s electronic mail in box, text in a subject line of the electronic mail message that identifies a project for which a document management system stores documents, the identifying occurring in response to the computer user selecting the electronic mail message in an e-mail application; and furthermore obtaining, from the document management system and in response to identifying the project by matching the text in the subject line to a project ID for the project stored with the document management system, meta data that describes the identified project; and furthermore displaying concurrently, to the user and with the electronic mail system, in response to obtaining the meta data: in a first displayed pane of the e-mail application, the subject line of the electronic mail message along with subject lines of other electronic mail messages in the user’s electronic mail in box, in a second displayed pane of the e-mail application, the meta data from the document management system that describes the identified project and that was obtained in response to identifying the project from the text in the subject line, and a user-selectable item whose selection by the user launches an extension of the document management system to show additional meta data about the project; and furthermore receiving a user selection of the user-selectable item; and furthermore in response to receiving the user selection, changing a display of the electronic mail system to show, in a third displayed pane of the e-mail application that is distinct from the first and second panes, content from the extension of the document management system, wherein the shown content comprises the additional meta data about the project that was not included in the electronic mail message, a list of documents that the document management system associates with the project, or both; and furthermore receiving a user selection of a docket control displayed to the user, and in response to receiving the user selection, displaying a docket for the identified project that includes deadlines for the project.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/GREG C BENGZON/Primary Examiner, Art Unit 2444